Citation Nr: 1449976	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-27 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran was scheduled for a hearing before a Veterans Law Judge at his local VA office in August 2013, but he requested to postpone that hearing.  A new Travel Board hearing was scheduled to be held in October 2013, but was cancelled by VA. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in August 2009, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  

The Veteran was most recently scheduled to appear at a Travel Board hearing in August 2014.  He did not show for his scheduled hearing because notice informing him of the date and location of the hearing was mailed to the wrong address.  The Veteran has since indicated that he still desires a hearing. 

Because the Board may not proceed with a determination without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing at his correct and current address.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

